 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
RICHARD A. CHICHAKLI, )
)
Plaintiff, )
)
V. )
)
UNITED STATES OF AMERICA, et al., )
)
Defendants. ) Civil Action No, 3:19-CV-0372-C-BT

ORDER

Before the Court are the Findings, Conclusions, and Recommendation of the United
States Magistrate Judge therein advising the Court that the pending Motion to Dismiss should be
granted and that Plaintiff's claims against the United States should be dismissed for lack of
subject matter jurisdiction. The Magistrate Judge has further advised that all of Plaintiff's claims
against the remaining Defendants should be dismissed due to Plaintiff's failure in timely
effectuating service of process as to those parties.'

The Court conducts a de novo review of those portions of the Magistrate Judge’s report or
specified proposed findings or recommendations to which a timely objection is made. 28 U.S.C.
§ 636(b)(1)(C). Portions of the report or proposed findings or recommendations that are not the
subject of a timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989).

 

"Plaintiff timely filed objections to the Magistrate Judge’s Recommendations on December 20,

2019,

 

 
After due consideration and having conducted a de novo review, the Court finds that
Plaintiff's objections should bb OVERRULED. The Court has further conducted an
independent review of the Magistrate Judge’s findings and conclusions and finds no error. It is
therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby
ADOPTED as the findings and conclusions of the Court.

For the reasons stated therein, the United States’ Motion to Dismiss is hereby
GRANTED. Plaintiffs claims asserted against the United States are hereby DISMISSED
without prejudice for lack of subject matter jurisdiction. All remaining claims asserted against:
(1) OFAC; (2) the United States Department of Justice, including the Federal Bureau of
Investigation; (3) the Drug Enforcement Agency; (4) the United States Attorney for the Southern
District of New York; (5) URS Corps, Federal Service Division of Riverside California;

(6) Theresa Newman; (7) Michael Dondarksi, the Assistant Direct of Enforcement for OFAC;
(8) the Justice Management Division; and (9) the Federal Tort Claims Act Section, Tort Branch
of the United States Department of Justice are hereby DISMISSED without prejudice pursuant
to Federal Rules of Civil Procedure 4(m) and 41(b).’

(Ve
SO ORDERED this A day of January, 2020.

  

SENIOR UNITED STATES oir CT JUDGE

 

* Although Plaintiff concedes that the United States is the only named Ipefenfant, the Court finds
dismissal proper as to all remaining parties.

 
